J-S04029-16 & J-S04030-16

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF: A.P., H.H., L.H.,   :    IN THE SUPERIOR COURT OF
MINOR CHILDREN                          :
                                        :           PENNSYLVANIA
                                        :
                                        :
                                        :
                                        :
APPEAL OF: K.K., MOTHER,                :
                                        :        No. 1119 WDA 2015

                   Appeal from the Order June 24, 2015
          in the Court of Common Pleas of Washington County,
   Orphans' Court Division, No(s): 63-14-1501, 63-14-1502, 63-14-1503


IN RE: ADOPTION OF: A.P., H.H., L.H.,   :    IN THE SUPERIOR COURT OF
MINOR CHILDREN                          :
                                        :           PENNSYLVANIA
                                        :
                                        :
                                        :
                                        :
APPEAL OF: K.K., MOTHER,                :
                                        :        No. 1120 WDA 2015

                   Appeal from the Order June 24, 2015
          in the Court of Common Pleas of Washington County,
   Orphans' Court Division, No(s): 63-14-1501, 63-14-1502, 63-14-1503


IN RE: ADOPTION OF: A.P., H.H., L.H.,   :    IN THE SUPERIOR COURT OF
MINOR CHILDREN                          :
                                        :           PENNSYLVANIA
                                        :
                                        :
                                        :
                                        :
APPEAL OF: K.K., MOTHER,                :
                                        :        No. 1121 WDA 2015
J-S04029-16 & J-S04030-16

              Appeal from the Order entered June 24, 2015
          in the Court of Common Pleas of Washington County,
   Orphans' Court Division, No(s): 63-14-1501, 63-14-1502, 63-14-1503

IN RE: ADOPTION OF: H.H., A MINOR         :      IN THE SUPERIOR COURT OF
                                          :
                                          :            PENNSYLVANIA
                                          :
                                          :
                                          :
                                          :
APPEAL OF: A.H., JR., FATHER,             :
                                          :          No. 1122 WDA 2015

               Appeal from the Order entered June 24, 2015
           in the Court of Common Pleas of Washington County,
                Orphans' Court Division, No(s): 63-14-1503


IN RE: ADOPTION OF: L.H., MINOR           :      IN THE SUPERIOR COURT OF
CHILD                                     :
                                          :            PENNSYLVANIA
                                          :
                                          :
                                          :
                                          :
APPEAL OF: A.H., JR., FATHER,             :
                                          :          No. 1123 WDA 2015

               Appeal from the Order entered June 24, 2015
           in the Court of Common Pleas of Washington County,
                Orphans' Court Division, No(s): 63-14-1501


BEFORE: BOWES, OLSON, and STRASSBURGER,* JJ.

MEMORANDUM BY OLSON, J.:                      FILED FEBRUARY 12, 2016

     K.K. (“Mother”) appeals from the orders entered on June 24, 2015,

granting the petitions filed by the Washington County Children and Youth



* Retired Senior Judge specially assigned to the Superior Court.
                                    -2-
J-S04029-16 & J-S04030-16

Social Service Agency (“CYS” or the “Agency”) to involuntarily terminate her

parental rights to her three dependent, special needs children, A.P., a male

born in August of 2006; H.H., a female born in August of 2011; and L.H., a

male born in April of 2014 (collectively, “the Children”), pursuant to Section

2511(a)(1), (2), (5), and (b) of the Adoption Act, 23 Pa.C.S.A. § 2511(a)(1),

(2), (5), and (b).1 A.H., Jr., (“Father”), is the father of H.H. and L.H. He

appeals the orders entered on June 24, 2015 terminating his parental rights

to his two children.2 We affirm.

      The trial court set forth the relevant history of this case in its Pa.R.A.P.

1925(a) opinion and the earlier opinion that accompanied its termination

orders.   See Trial Court Opinion, 9/1/2015, at 1-5; Trial Court Opinion,

6/24/2015 at 1-4.     We adopt the trial court’s recitation of the facts for

purposes of these appeals.




1
  The trial court noted it voluntarily terminated the parental rights of A.P.,
the natural father of the child, A.P., on April 1, 2015. Trial Court Opinion,
9/1/2015, at 1 n.1 citing N.T., 4/1/2015, at 11. A.P.’s natural father is not a
party to the current appeals.

2
  On July 28, 2015, this Court, acting sua sponte, consolidated Mother’s
three appeals with regard to the termination of her parental rights to the
Children. On August 12, 2015, we, sua sponte, consolidated Father’s two
appeals with regard to the termination of his parental rights to his children,
H.H. and L.H., and listed his appeals to be decided consecutively with
Mother’s appeal. The trial court discussed all of the appeals in a single
opinion entered June 24, 2015 that accompanied the termination orders, and
in a single opinion filed pursuant to Pa.R.A.P. 1925(a) on September 1,
2015. We shall likewise review these matters in a single memorandum for
ease of disposition.

                                      -3-
J-S04029-16 & J-S04030-16

     The trial court held an evidentiary hearing on the termination petitions

on April 1, 2015, April 8, 2015, and May 27, 2015. Father was absent from

the first day of the hearing on April 1, 2015, as he had just begun an

inpatient addiction treatment program at the Pyramid facility in Altoona,

Pennsylvania. Trial Court Opinion, 9/1/2015, at 3, citing N.T., 4/1/2015, at

5, 314.    Shortly before the second day of the termination hearing, Father

completed a detoxification program at Altoona Hospital, and was late in

arriving at the hearing.   Id. at 3, citing N.T., 4/8/2015, at 320.   Father

testified on cross-examination conducted by counsel for CYS and Mother’s

counsel.

     On April 13, 2015, between the second and third days of the

termination hearing, however, Father overdosed on heroin in a park while

with Mother, a friend, and the friend’s children.3    Id. at 3, citing N.T.,

4/13/2015, at 416. Father was absent from the third day of the hearing as

he was admitted to an inpatient facility, Cove Forge Behavioral Health

Systems, for drug and alcohol rehabilitation.    See id. at 3, citing N.T.,

5/27/2015, at 396; Trial Court Opinion, 6/24/2015, at 3. Father’s counsel

explained that Father would be treated in an inpatient facility for 20 days

and Father expected to be discharged on June 5, 2015. N.T., 5/27/2015, at

396-397, 430-431.     The trial court admitted Father’s letter concerning his




3
  Father admits that he did overdose on heroin between detoxification and
his admittance into rehabilitation. See Father’s Brief, at 13.
                                    -4-
J-S04029-16 & J-S04030-16

inpatient treatment as Father’s Exhibit A. Id. at 430-431; Father’s Exhibit

A. Father did not present any witnesses at the third day of the hearing.

      After     the   trial   court   entered   its   termination   orders,   with   an

accompanying opinion on June 24, 2015, Mother and Father timely filed

notices of appeal along with concise statements of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b), on July 20, 2015 and

July 22, 2015, respectively.

      In his brief on appeal, Father raises three questions for this Court’s

review, as follows:

         I.      Whether the trial court improperly terminated Father’s
                 parental rights when evidence was presented that by
                 the time of the hearing in the termination of parental
                 rights matter Father was making significant efforts to
                 rehabilitate himself and had taken additional steps to
                 demonstrate the performance of parental duties and
                 efforts to remedy the conditions which led to the
                 removal of [H.H. and L.H.] [?]

         II.     Whether the trial court improperly terminated Father’s
                 parental rights when evidence was presented that
                 Father has a close bond with [H.H. and L.H.] and that
                 [H.H. and L.H.] would suffer detrimental harm if the
                 parent-child bond were severed[?]

         III.    Whether the trial court erred in refusing to continue
                 the hearings in the termination of parental rights
                 matter when Father was a patient in an inpatient
                 rehabilitation facility and was unable to attend and
                 present his case[?]

Father’s Brief, at 4.

      In her brief on appeal, Mother raises one question for this Court’s

review, as follows:

                                          -5-
J-S04029-16 & J-S04030-16

        I.     Whether the trial court improperly terminated
               Mother’s parental rights when evidence was presented
               that Mother has a close bond with her children and
               that the [C]hildren would suffer detrimental harm if
               the parent-child bond were severed[?]

Mother’s Brief, at 6.4

      In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

        [A]ppellate courts must apply an abuse of discretion
        standard when considering a trial court’s determination of a
        petition for termination of parental rights.              As in
        dependency cases, our standard of review requires an
        appellate court to accept the findings of fact and credibility
        determinations of the trial court if they are supported by the
        record. In re: R.J.T., 9 A.3d 1179, 1190 (Pa. 2010). If the
        factual findings are supported, appellate courts review to
        determine if the trial court made an error of law or abused
        its discretion. Id.; R.I.S., 36 A.3d 567, 572 (Pa. 2011)
        (plurality opinion). As has been often stated, an abuse of
        discretion does not result merely because the reviewing
        court might have reached a different conclusion. Id.; see
        also Samuel Bassett v. Kia Motors America, Inc., 34
        A.3d 1, 51 (Pa. 2011); Christianson v. Ely, 838 A.2d 630,
        634 (Pa. 2003). Instead, a decision may be reversed for an
        abuse of discretion only upon demonstration of manifest
        unreasonableness, partiality, prejudice, bias, or ill-will. Id.

        As we discussed in R.J.T., there are clear reasons for
        applying an abuse of discretion standard of review in these
        cases. We observed that, unlike trial courts, appellate
        courts are not equipped to make the fact-specific
        determinations on a cold record, where the trial judges are
        observing the parties during the relevant hearing and often
        presiding over numerous other hearings regarding the child
        and parents. R.J.T., 9 A.3d at 1190. Therefore, even
        where the facts could support an opposite result, as is often

4
 Mother’s challenge is limited to the application of 23 Pa.C.S.A. § 2511(b).
We address this issue in the latter part of this memorandum, in conjunction
with Father’s Section 2511(b) claim.
                                     -6-
J-S04029-16 & J-S04030-16

        the case in dependency and termination cases, an appellate
        court must resist the urge to second guess the trial court
        and impose its own credibility determinations and
        judgment; instead we must defer to the trial judges so long
        as the factual findings are supported by the record and the
        court’s legal conclusions are not the result of an error of law
        or an abuse of discretion. In re Adoption of Atencio, 650
        A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012).

     The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

     Moreover, we have explained:

        [t]he standard of clear and convincing evidence is defined
        as testimony that is so “clear, direct, weighty and
        convincing as to enable the trier of fact to come to a clear
        conviction, without hesitance, of the truth of the precise
        facts in issue.”

Id., quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003).

     This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of Section

2511(a).   See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc). The trial court terminated the parental rights of Mother and Father

under Section 2511(a)(1), (2), (5), and (b).        See Trial Court Opinion,

9/1/2015, at 1. Section 2511 provides, in relevant part, as follows:

        § 2511. Grounds for involuntary termination

        (a) General rule.--The rights of a parent in regard to a child
        may be terminated after a petition filed on any of the
        following grounds:

                                     -7-
J-S04029-16 & J-S04030-16



           (1) The parent by conduct continuing for a period of
           at least six months immediately preceding the filing
           of the petition either has evidenced a settled purpose
           of relinquishing parental claim to a child or has
           refused or failed to perform parental duties.

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental
           well-being and the conditions and causes of the
           incapacity, abuse, neglect or refusal cannot or will
           not be remedied by the parent.

                                   ***

           (5) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency for a period of at least six months,
           the conditions which led to the removal or placement
           of the child continue to exist, the parent cannot or
           will not remedy those conditions within a reasonable
           period of time, the services or assistance reasonably
           available to the parent are not likely to remedy the
           conditions which led to the removal or placement of
           the child within a reasonable period of time and
           termination of the parental rights would best serve
           the needs and welfare of the child.

23 Pa.C.S.A. § 2511(a)(1), (2), and (5).

     This Court has explained that the focus in terminating parental rights

under Section 2511(a) is on the parent, but, under Section 2511(b), the

focus is on the child. In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa.

Super. 2008) (en banc). We will focus on subsection 2511(a)(2), and adopt




                                    -8-
J-S04029-16 & J-S04030-16

the trial court’s discussion in its opinion as this Court’s own.5      See Trial

Court Opinion, 9/1/2015, at 6-10.

      Our Supreme Court set forth our inquiry under Section 2511(a)(2) as

follows:

           [Section] 2511(a)(2) provides [the] statutory ground[] for
           termination of parental rights where it is demonstrated by
           clear and convincing evidence that “[t]he repeated and
           continued incapacity, abuse, neglect or refusal of the parent
           has caused the child to be without essential parental care,
           control or subsistence necessary for his physical or mental
           well-being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be remedied by
           the parent.” . . .

           [Our Supreme Court] has addressed incapacity sufficient for
           termination under § 2511(a)(2):

              A decision to terminate parental rights, never to be
              made lightly or without a sense of compassion for
              the parent, can seldom be more difficult than when
              termination is based upon parental incapacity. The
              legislature, however, in enacting the 1970 Adoption
              Act, concluded that a parent who is incapable of
              performing parental duties is just as parentally unfit
              as one who refuses to perform the duties.

In re Adoption of S.P., 47 A.3d at 827 (internal citations omitted).


5
  The trial court relied on its discussion of the facts in relation to Section
2511(a)(1) to support its analysis under Section 2511(a)(2). Mother waived
any challenge to Section 2511(a) and the subsections thereof by failing to
challenge that section in her concise statements and brief. See Krebs v.
United Refining Company of Pennsylvania, 893 A.2d 776, 797 (Pa.
Super. 2006) (holding that an appellant waives issues that are not raised in
both his or her concise statement of errors complained of on appeal and the
statement of questions involved in his or her brief on appeal).           We,
nevertheless, would find sufficient evidence to support the trial court’s
termination of her parental rights under Section 2511(a)(2). See Trial Court
Opinion, 9/1/2015, at 9-10.
                                       -9-
J-S04029-16 & J-S04030-16

      This Court has stated that a parent is required to make diligent efforts

towards the reasonably prompt assumption of full parental responsibilities.

In re A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002).            A parent’s vow to

cooperate, after a long period of uncooperativeness regarding the necessity

or availability of services, may properly be rejected as untimely or

disingenuous. Id. at 340.

      The trial court found that the repeated and continued incapacity,

abuse, neglect or refusal of Mother and Father has caused the Children to be

without essential parental care, control or subsistence necessary for their

physical or mental well-being and the conditions and causes of the

incapacity, abuse, neglect or refusal cannot or will not be remedied by

Mother and Father. See Trial Court Opinion, 9/1/2015, at 8-9.

      Specifically, with regard to Father, the trial court stated:

        The condition that led to Father’s lack of parenting ability, []
        Father’s incapacity and neglect, is drug addiction. [] Father
        clearly will not remedy this condition. [H.H. and L.H.] have
        been removed for almost a year and he remains an active
        user, with an overdose five days after a termination hearing
        in which he was claiming he was seeking treatment and not
        using drugs. The evidence was overwhelming that Father
        has been a continuous and active user for the entire lives of
        H.H. and L.H. He was not in meaningful mental health
        treatment and had no suitable place to reside with the
        children.

Id. at 9.

      Father contends that the trial court abused its discretion and erred as

a matter of law in terminating his parental rights because the trial court


                                     - 10 -
J-S04029-16 & J-S04030-16

failed to recognize his significant efforts, both before and during the

termination proceedings, to overcome his addiction to drugs and alcohol,

and to remedy a major condition that necessitated the removal of H.H and

L.H. Father’s Brief, at 8. Father testified at the second day of the hearing in

the termination matter that he was waiting for a bed to become available at

either Gateway or Greenbriar treatment facilities, so that he could be

admitted at either of those locations for inpatient drug and alcohol addiction

rehabilitation. Father’s Brief, at 11, citing N.T., 4/8/2015, at 318. On the

third day of the termination hearing on May 27, 2015, Father had been

admitted to Cove Forge for inpatient rehabilitation, so he was not present.

Id. at 11-12.

      Father complains that, in its 1925(a) opinion, the trial court stated that

Father did not make significant efforts to rehabilitate himself, but, rather,

was continuing in the “downward spiral of placing his need and desire to get

high over the needs of his children for a clean and sober and appropriate

parent.”   Father’s Brief at 12, citing Trial Court Opinion, 9/1/2015, at 13.

Father claims that the trial court’s characterization of his addiction ignored

the serious issue of addiction in our society, in which the “issue of heroin

addiction is well documented in the high number of overdoses on almost a

daily basis.”   Father’s Brief at 12.   Father alleges that his efforts by the

conclusion of the termination proceedings demonstrate that he had taken

significant steps to remedy the condition that necessitated the removal of


                                    - 11 -
J-S04029-16 & J-S04030-16

H.H. and L.H., established that he is dedicated to living a clean and sober

life, and showed that he is an appropriate parent for H.H. and L.H.. Id. at

13.

      In his related third issue, Father complains that the trial court

improperly denied his counsel’s requests for a continuance on the first and

the third days of the termination hearing.             Father states that he was in

inpatient rehabilitation on those dates, and that, as a result, the court

denied him the ability to effectively present his case. Father’s Brief, at 18.

      In its 1925(a) opinion, the trial court explained that Father checked

into inpatient treatment on the first day of the termination hearing, and did

not contact his counsel to assist him. Trial Court Opinion, 9/1/2015, at 13.

Father’s counsel requested a continuance on the first day of the hearing,

which the trial court denied. Id. Father did not seek a continuance of the

second day of the hearing; rather he attended the second day, but appeared

late to court.   Id.   Father did not arrange to attend the third day of the

hearing and Father’s counsel did not seek a continuance. Id. at 13-14.

      Our   review     of   the   certified   record    supports   the   trial   court’s

determination that, when Father was not present at the first day of the

hearing, his counsel requested a continuance because Father was in

inpatient rehabilitation and unable to attend. N.T., 4/1/2015, at 5. The trial

court denied the request, but stated that it would provide Father an

opportunity to be heard. Id. at 9. Father was present at the second day of


                                        - 12 -
J-S04029-16 & J-S04030-16

the hearing on April 8, 2015, and was cross-examined by counsel for CYS

and Mother’s counsel.

       On the third day of the hearing, Father was not present, but his

counsel explained that Father had been admitted to an inpatient treatment

facility.   N.T., 5/27/2015, at 396-397, 430, 436. Father’s counsel did not

request a continuance at the commencement of the third day of the

termination hearing.     Mother’s counsel indicated he would move for a

continuance because Father’s counsel needed to contact Father.           N.T.,

5/27/2015, at 396.       However, when the trial court further questioned

counsel about Father’s absence, Father’s counsel responded he could not

“get a straight answer on that.”    Id. at 397.   The trial court denied the

request for a continuance made by Mother’s attorney.      Id. at 398. In its

subsequent opinion, the trial court explained its basis for denying Father’s

request for a continuance on the first day of the termination hearing.

Specifically, the trial court found that Father checked himself into treatment

on the first day of the termination hearing even though the hearing was set

for over 90 days. Moreover, Father did not contact his attorney to assist him

but contacted Mother who relayed the information to Father’s attorney on

the first day of the termination hearing. Trial Court Opinion, 9/1/2015, at

13.   The grant or denial of a motion for continuance is within the sound

discretion of the trial court and will be reversed only upon a showing of an

abuse of discretion. Commonwealth v. Antidormi, 84 A.3d 736, 745 (Pa.


                                    - 13 -
J-S04029-16 & J-S04030-16

Super. 2014), appeal denied, 84 A.3d 736 (Pa. 2014).              “An abuse of

discretion is not merely an error of judgment; rather discretion is abused

when the law is overridden or misapplied, or the judgment exercised is

manifestly unreasonable, or the result of partiality, prejudice, bias or ill will,

as shown by the evidence or the record.” Id. Here, the record supports the

basis for the trial court denying Father’s request for a continuance on the

first day of the evidentiary hearing. Therefore we do not find an abuse of

discretion. Because Father failed to request a continuance on the third day

of the hearing, he waived this aspect of his claim.

      Moreover, we find the trial court did not deny Father’s due process

rights, despite being absent on the first and third days of the hearing. “Due

process requires nothing more than adequate notice, an opportunity to be

heard, and the chance to defend oneself in an impartial tribunal having

jurisdiction over the matter.” In re J.N.F., 887 A.2d 775, 781 (Pa. Super.

2005). “Due process is flexible and calls for such procedural protections as

the situation demands.” In re Adoption of Dale A., II, 683 A.2d 297, 300

(Pa. Super. 1996), citing Mathews v. Eldridge, 424 U.S. 319, 334, (1976).

Father had notice and an opportunity to be heard, and he had counsel to

represent him at the termination hearing.       Accordingly, we reject Father’s

third issue.

      Finally, we find there was sufficient evidence to support the trial

court’s termination of Father’s parental rights under Section 2511(a)(2),


                                     - 14 -
J-S04029-16 & J-S04030-16

even absent the trial court’s consideration of Father’s overdose after the

second day of the hearing.       As the trial court noted, and as the record

supports, Father did not have suitable housing, he had no source of income,

he tested positive for opiates throughout the case, he was not performing

any parental duties, he failed to show any responsibility for H.H.’s and L.H.’s

mental and physical issues, he had no meaningful mental health treatment

and he has been a drug addict throughout the lives of H.H. and L.H. Trial

Court Opinion, 9/1/2015, at 7-9. Father alleges, however, that following the

termination proceedings he successfully completed 27 days of rehabilitation

at Cove Forge on June 10, 2015. See Father’s Brief, at 12 n.1. We may not

consider this proffered evidence, because we are limited to a review of the

certified record.   Commonwealth v. Preston, 904 A.2d 1, 6 (Pa. Super.

2006) (en banc).     Thus, there was no evidence before the trial court that

Father had successfully completed drug rehabilitation treatment.

      Based upon the foregoing, there was ample evidence to support the

trial court’s determination that Father failed to make sufficient progress to

parent H.H. and L.H. successfully.    As the trial court’s factual findings are

supported by the record, and the court’s legal conclusions are not the result

of an error of law or an abuse of discretion, we affirm the trial court’s orders

with regard to subsection (a)(2). In re Adoption of S.P., 47 A.3d at 826-

27.




                                     - 15 -
J-S04029-16 & J-S04030-16

     Next, we review the termination of the parental rights of Father and

Mother under Section 2511(b), which provides:

        (b) Other considerations.--The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare of
        the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the parent.
        With respect to any petition filed pursuant to subsection
        (a)(1), (6) or (8), the court shall not consider any efforts by
        the parent to remedy the conditions described therein which
        are first initiated subsequent to the giving of notice of the
        filing of the petition.

23 Pa.C.S.A. § 2511(b).

     Regarding Section 2511(b), our Supreme Court recently stated:

        [I]f the grounds for termination under subsection (a) are
        met, a court “shall give primary consideration to the
        developmental, physical and emotional needs and welfare of
        the child.” 23 Pa.C.S.A. § 2511(b). The emotional needs
        and welfare of the child have been properly interpreted to
        include “[i]ntangibles such as love, comfort, security, and
        stability.” In re K.M., 53 A.3d 781, 791 (Pa. Super. 2012).
        In In re E.M., [620 A.2d 481, 485 (Pa. 1993)], this Court
        held that the determination of the child’s “needs and
        welfare” requires consideration of the emotional bonds
        between the parent and child.      The “utmost attention”
        should be paid to discerning the effect on the child of
        permanently severing the parental bond. In re K.M., 53
        A.3d at 791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

     Father contends that the trial court erred in finding a lack of a bond

and/or an unhealthy bond between Father and H.H. and L.H., and that the

termination of such a bond would not be detrimental to H.H. and L.H. He


                                    - 16 -
J-S04029-16 & J-S04030-16

asserts that CYS presented contradictory and incomplete evidence regarding

the bond between H.H. and L.H. and Father. Father’s Brief, at 8. Mother

similarly argues that the trial court improperly terminated her parental rights

when she established that the Children would suffer harm from the

severance of the parent-child bond. Mother’s Brief, at 10-17. We find that

their arguments lack merit.

      We have stated that, in conducting a bonding analysis, the trial court

may rely on the testimony of social workers and caseworkers; expert

testimony is not required.    In re Z.P., 994 A.2d 1108, 1121 (Pa. Super.

2010). This Court also observed that no bond worth preserving is formed

between a child and a natural parent where the child has been in foster care

for most of the child’s life, and the resulting bond with the natural parent is

attenuated.   In re K.Z.S., 946 A.2d 753, 764 (Pa. Super. 2008).          It is

appropriate to consider a child’s bond with his or her foster parent. See In

re: T.S.M., 71 A.3d at 268.

      In addition, our Supreme Court has set forth the process for evaluating

existing bonds between a parent and a child, with a focus on examining

unhealthy attachments and the availability of adoptive homes, as follows:

        [C]ontradictory considerations exist as to whether
        termination will benefit the needs and welfare of a child who
        has a strong but unhealthy bond to his biological parent,
        especially considering the existence or lack thereof of bonds
        to a pre-adoptive family.            As with dependency
        determinations, we emphasize that the law regarding
        termination of parental rights should not be applied
        mechanically but instead always with an eye to the best

                                    - 17 -
J-S04029-16 & J-S04030-16

        interests and the needs and welfare of the particular
        children involved. See, e.g., R.J.T., [9 A.3d 1179, 1190
        (Pa. 2010)] (holding that statutory criteria of whether child
        has been in care for fifteen of the prior twenty-two months
        should not be viewed as a “litmus test” but rather as merely
        one of many factors in considering goal change).
        Obviously, attention must be paid to the pain that inevitably
        results from breaking a child’s bond to a biological parent,
        even if that bond is unhealthy, and we must weigh that
        injury against the damage that bond may cause if left
        intact.    Similarly, while termination of parental rights
        generally should not be granted unless adoptive parents are
        waiting to take a child into a safe and loving home,
        termination may be necessary for the child’s needs and
        welfare in cases where the child’s parental bond is impeding
        the search and placement with a permanent adoptive home.

        [The Adoption and Safe Families Act of 1997, P.L. 105-89]
        ASFA[,] was enacted to combat the problem of foster care
        drift, where children . . . are shuttled from one foster home
        to another, waiting for their parents to demonstrate their
        ability to care for the children. See In re R.J.T., 9 A.3d at
        1186; In re Adoption of S.E.G., [901 A.2d 1017, 1019
        (Pa. 2006)]. This drift was the unfortunate byproduct of the
        system’s focus on reuniting children with their biological
        parents, even in situations where it was clear that the
        parents would be unable to parent in any reasonable period
        of time. Following ASFA, Pennsylvania adopted a dual focus
        of reunification and adoption, with the goal of finding
        permanency for children in less than two years, absent
        compelling reasons. See 42 Pa.C.S.A. § 6301(b)(1); 42
        Pa.C.S.A. § 6351(f)(9) (requiring courts to determine
        whether an agency has filed a termination of parental rights
        petition if the child has been in placement for fifteen of the
        last twenty-two months).

In re: T.S.M., 71 A.3d at 268-269.

      As we have repeatedly stated, a child’s life “simply cannot be put on

hold in the hope that [a parent] will summon the ability to handle the

responsibilities of parenting.”   In re Z.P., 994 A.2d at 1125.    Rather, “a


                                     - 18 -
J-S04029-16 & J-S04030-16

parent’s basic constitutional right to the custody and rearing of his child is

converted, upon the failure to fulfill his or her parental duties, to the child’s

right to have proper parenting and fulfillment of his or her potential in a

permanent, healthy, safe environment.” In re B., N.M., 856 A.2d 847, 856

(Pa. Super. 2004).

      In evaluating Section 2511(b), the trial court determined:

        The evidence established that the oldest [child], A.P., is
        strongly attached to his [caregiving] grandmother. She is
        the only stable force in his life. While he has a bond with []
        [M]other, the need for permanency must also be
        considered. Because of the child’s age and placement with
        a relative, continued contact between [A.H.] and [] Mother
        will likely continue.     Thus, any grief as a result of
        terminating the bond is lessened. The need for permanency
        for A.P. is also strong and can only be offered by his
        grandmother and outweighs the benefit of a bond with []
        Mother. As to L.H., he lived with his parents for only two
        weeks before he was placed with his current caregivers.
        There was no evidence of a bond between the parents and
        L.H. While the parents visit with him, very little physical
        interaction occurs as he often remained in his car seat and
        watched.     No negative effects would befall L.H. if the
        relationship with his parents was severed. He is bonded to
        the foster parents. As to H.H., [the trial court] found that
        H.H. had a bond with her parents, with a greater bond with
        [] Mother than with [] Father. However, the bond with the
        parents was not necessarily a healthy one. The parents
        deprived the child with needed psychological and social
        interaction. […]Prolonged therapy will be necessary for her
        well-being. […] They made no attempt to understand the
        child’s serious issues with food. The bond with her foster
        parents is a healthy one. She is in placement with her
        younger sibling, with whom she is bonded. The child’s need
        for permanence was also considered.          The [trial court
        found] that while the severance of the bond will have a
        detrimental effect, that effect will be minimal and will be
        outweighed by the permanence it provides. The Guardian
        ad litem supports the termination of parental rights.

                                     - 19 -
J-S04029-16 & J-S04030-16



Trial Court Opinion, 9/1/2015, at 9-10.

     Again, the record supports the trial court’s factual findings regarding

the Children’s need for permanency and their lack of a healthy bond with the

parents.   The Commonwealth presented sufficient testimony of unhealthy

bonds between the Children and both parents from various CYS caseworkers

and social workers. The court’s legal conclusions with regard to the Children

are not the result of an error of law or an abuse of discretion.   Thus, we

affirm the trial court’s Section 2511(b) needs and welfare and bond-effect

analysis based on the trial court’s September 1, 2015 opinion, as recited

above. Id.; see also In re Adoption of S.P., 47 A.3d at 826-827.

     Because we have adopted the trial court’s opinions entered on June

24, 2015 and September 1, 2015, we direct the parties to include those

opinions (with Mother’s, Father’s, and the Children’s names redacted) in all

future filings relating to our examination of the merits of this appeal, as

expressed herein.

     Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/12/2016




                                   - 20 -